Citation Nr: 1740827	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for sleep apnea.  


WITNESS AT HEARING ON APPEAL

Veteran


ORDER

New and material evidence to reopen a claim of entitlement to service connection for sleep apnea has been received; the appeal is granted to this extent. 

Service connection for sleep apnea is granted.  


FINDINGS OF FACT

1.  In a final decision issued in April 2007, the RO declined to reopen the Veteran's claim of entitlement to service connection for sleep apnea.

2.  The evidence received since the April 2007 decision is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for sleep apnea.  

3.  Resolving all doubt in favor of the Veteran, his sleep apnea had its onset during active duty service.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied the Veteran's claims of entitlement to service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from August 1997 to November 2005.  

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea comes to the Board from a February 2010 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) in December 2010.  The RO issued a Statement of the Case (SOC) in June 2011 and the Veteran filed a VA Form 9 in July 2011.  

The Board notes that the Veteran was afforded a travel Board hearing in June 2017.  The transcript is associated with the claims file.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  New and Material Evidence 
 
In general, rating decisions that are not timely appealed are final and binding based on all of the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).  A claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a claim that has been disallowed, the claim may be reopened.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

The Veteran's claim of entitlement to service connection for sleep apnea was originally denied by an April 2007 rating decision because the RO determined that the condition was not shown to be incurred in or related to military service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the rating decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  As a result, the April 2007 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran's claim to reopen the claim of entitlement to service connection for sleep apnea was received in July 2008.  The Veteran issued a rating decision in July 2009.  Then, in May 2010, within one year from the issuance of the rating decision, the Veteran filed a claim to reopen his previously-denied claim and submitted new and material evidence in support of his claim.  This evidence included a statement from a private treating provider regarding the Veteran's initial diagnosis of sleep apnea.  The RO did not reopen the claim in the December 2010 rating decision.  Regardless of the determination made by the RO, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes assertions that the Veteran's sleep apnea is related to service.  The Veteran submitted the above-described statement from his private physician in May 2010.  The statement included the physician's opinion that the Veteran had suffered from sleep apnea for a number of years "dating back at least since 2003."  The statement went on to state that the Veteran had "most likely" developed sleep apnea while in the military service.  The Veteran also testified at his June 2017 hearing that he had symptoms of sleep apnea in service and immediately after discharge.  He relayed that he had symptoms of irritability, tiredness, and excessive weight gain while on active duty.  He stated that he started to gain even more weight after he was discharged, and a woman he was dating told him that he was having trouble sleeping.  He stated that some of his fellow service members had commented on the difficulty the Veteran had sleeping and his snoring.  He also stated that his sergeant had noticed his sleeping problems and indicated that he would submit a statement from his platoon sergeant.  

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record.  It is also material because it raises a reasonable possibility of substantiating the claims and supports the nexus element.  Specifically, the evidence indicates the Veteran's sleep apnea may be related to his period of active service.  In this case, the statement by the Veteran's physician and the Veteran's testimony is deemed to be the requisite new and material evidence needed to reopen the claim of service connection for sleep apnea.  

2.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).
	
Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

In the present case, the Veteran has a current diagnosis of sleep apnea as evidenced by the October 2006 sleep study.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Although service treatment records are negative for any treatment or diagnoses of sleep apnea, the Veteran does not assert that he was treated for sleep apnea in service, but rather that it first manifested in service.  The Veteran has competently and credibly reported many symptoms related to sleep apnea that began during service.  He stated during his June 2017 hearing that he was irritable, tired, and gained weight during service.  He also stated that a former girlfriend, fellow service members, and his platoon sergeant had told him he snored while he slept and that he had difficulty sleeping in service.  The Board finds those statements to be credible as there is nothing in the record that expressly contradicts them.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the occurrence of the in-service event is established, and the second element of service connection is met.  See Shedden, 381 F.3d at 1166-67.  

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the in-service symptoms has been shown.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence is at least in equipoise as to whether the Veteran's sleep apnea had its onset in service.  At his June 2017 hearing, the Veteran testified that he has experienced ongoing sleep apnea symptoms, including weight gain, irritability, and excessive tiredness during and since service.  He also indicated that people who had observed him sleeping in service and immediately thereafter had told him that he appeared to have trouble sleeping and snored during the night.  A lay person is competent to report symptoms of snoring, tiredness, irritability, and weight gain. Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Additionally, the Veteran's private physician submitted a statement indicating that the Veteran's excessive daytime sleepiness, loud snoring, and episodes of witnessed apnea dated back to 2003.  The physician noted that, judging by the clinical history, the Veteran had suffered from sleep apnea for a number of years dating back at least since 2003.  The examiner noted that the Veteran had risk factors for sleep apnea including the presence of obesity with significant weight gain within the last few years, including when he was in active duty.  The examiner also stated that "most likely" the Veteran had developed sleep apnea while in military service.   The Board recognizes that the RO determined that the physician's statements were not credible based on incorrect dates cited in the letter.  However, the Board notes that the physician submitted an updated letter, which corrected the earlier error.  Thus, the Board finds that this evidence is competent and credible.  

Therefore, considering the Veteran's credible assertions of symptomatology of sleep apnea since service and the positive nexus opinion provided by the Veteran's private physician, the Board is satisfied that the criteria for entitlement to service connection for sleep apnea have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Counsel

Copy mailed to:  Disable American Veterans



Department of Veterans Affairs


